Citation Nr: 1201712	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-31 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.

2.  Entitlement to service connection for hypertension to include as due to exposure to herbicides.

3.  Entitlement to service connection for type II diabetes mellitus to include as due to exposure to herbicides.

4.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for residuals of throat cancer to include as due to exposure to herbicides and, if so, whether service connection is warranted.

5.  Entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.  

The RO denied the Veteran's claim for service connection for squamous cell carcinoma of the tongue in an unappealed March 2004 rating decision.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In an April 2007 rating decision, the RO denied the Veteran's claims for service connection for throat cancer, PTSD, diabetes and hypertension, and granted service connection for bilateral hearing loss evaluated as noncompensably disabling effective November 2, 2006, the date VA received the Veteran's claim.  The Veteran disagreed with the denials of service connection and perfected an appeal.  In a December 2008 rating decision, the RO denied a compensable disability rating for service-connected bilateral hearing loss.  The Veteran disagreed and perfected an appeal.

In December 2009, the Veteran presented testimony in support of his claims at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.  In a March 2010 decision, the Board remanded the Veteran's claims for further development.

The RO denied the Veteran's claim for entitlement to service connection for prostate cancer in a December 2008 rating decision.  In a November 2009 statement, which was unaccompanied by evidence, the appellant again requested service connection for prostate cancer.  The statement does not mention the December 2008 rating decision and does not request a review of the decision in any way.  In addition, the statement expresses no desire for appellate review but only reiterates a desire for service connection.  See 38 C.F.R. § 20.201 (2011).  At the Board hearing, the appellant also raised the issue of entitlement to service connection for tinnitus.  These issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The issues of entitlement to service connection for hypertension, type II diabetes mellitus, residuals of throat cancer and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.

2.  The March 2004 rating decision was not appealed.

3.  Evidence received since the March 2004 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of throat cancer.



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for service-connected bilateral hearing loss are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.385 (2011).

2.  The March 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  Since the March 2004 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for residuals of throat cancer is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his bilateral hearing loss warrants a compensable disability rating and that service connection is warranted for residuals of throat cancer.  

New and material evidence claim

Generally, a service connection claim that has been previously denied must be supported by new and material evidence before it can be reopened.  In December 2003, the Veteran filed a claim for service connection for cancer of the tongue and tonsils.  As noted above, the RO denied service connection for squamous cell carcinoma of the tongue in an unappealed March 2004 rating decision.  In November 2006, the Veteran filed a claim for service connection for soft tissue sarcoma but in January 2007, he submitted a statement to clarify that he was seeking service connection for throat cancer instead of soft tissue sarcoma.  It appears that the RO then denied the Veteran's claim for service connection for residuals of throat cancer on its merits rather than on the predicate matter of whether new and material evidence has been received which is sufficient to reopen the claim.  The Board will briefly address two separate matters regarding the new and material evidence claim.

First, the Veteran's current claim for service connection for residuals of throat cancer and the previous claim for squamous cell carcinoma of the tongue seek compensation benefits for the same disability.  A review of the medical evidence shows that there is only one episode of cancer that has been diagnosed and treated.  The mere fact that the claims have been titled in different language does not make the Veteran's claim for benefits for the results of the throat carcinoma he suffered into a separate claim.  

The Court has held in a similar case that when a veteran seeks service connection for a psychological disorder indicating a specific one, VA is responsible for addressing any psychological disorder revealed by the medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (Although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.").  For that reason, the Board finds that the Veteran's current claim is merely a restatement of his previously denied claim.

Second, notwithstanding the RO's action and the Board's previous action, it is incumbent on the Board to adjudicate the new and material issue. The question of whether new and material evidence has been received is one that must be addressed by the Board even if the RO addressed the case on its merits and even if there was a favorable decision rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim]. The proper issue on appeal, therefore, is whether new and material evidence has been received which is sufficient to reopen the previously-denied service connection claim for residuals of throat cancer.  In addition, the Board concludes that the Veteran has not been prejudiced by the RO's adjudicating the claim on its merits because in so doing, the RO accorded this claim more consideration than was warranted. Cf. Edenfield v. Brown, 8 Vet. App. 384 (1995). 

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board remanded the Veteran's claim for further evidentiary development.  Specifically, in pertinent part, the Board ordered VBA to provide the Veteran with a new audiological examination because the Veteran had contended that his hearing loss had gotten worse since the last examination.  The record shows that the Veteran was provided an examination for hearing loss in July 2010.  As is discussed in detail below, the examinations of record provide sufficient information for rating the Veteran's hearing loss.  For those reasons, the Board finds that VBA has substantially complied with the portion of the Board's March 2010 remand that addressed his hearing loss.

Last, the Board observes that the Veteran's representative argued in the October 2011 formal brief in support of the Veteran's claim that the VA failed to provide the Veteran with a supplemental statement of the case (SSOC) as required by the March 2010 Board Remand.  A review of the record shows that the Veteran was provided an SSOC on March 23, 2011.  For that reason, the Board finds that VA has complied with that aspect of the remand.



Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran submitted a claim for an increased rating for service-connected hearing loss that was received by the RO in June 2008.  The Veteran was notified in a July 2008 letter of the evidence required to substantiate a claim for an increased rating and was informed of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  In addition, the Veteran was informed of how VA determines a disability rating and an effective date for a claimed disability.  In an October 2008 letter, the Veteran was informed of the rating criteria VA used to determine hearing loss disability.  Accordingly, the duty to notify has been met.  The Board observes that the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the RO.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

As discussed above, this case includes a new and material evidence claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  In this case, the RO treated the Veteran's November 2006 claim as a new claim instead of a claim that had been previously denied.  The Veteran has never been informed in accordance with the Court's holding in Kent v. Nicholson.  As is discussed in detail below, however, the Board finds that new and material evidence has been submitted and reopens the claim.  Thus, any deficiency in notice under Kent could not result in any prejudice to the Veteran.

The record shows that VBA obtained the Veteran's service treatment records and VA treatment records, and the Veteran received VA audiological examinations in August 2008 and July 2010.  As is discussed in detail below, the examinations provide sufficient information for determining the rating of the Veteran's service-connected bilateral hearing loss.  For those reasons, the Board finds that VBA satisfied the duty to assist the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.

The Veteran seeks a compensable disability rating for his service-connected bilateral hearing loss.  Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  The Veteran's hearing loss is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011) [evaluation of hearing impairment].  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Diagnostic Code 6100 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed bilateral hearing disability manifested by Veteran.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6100.

Under Diagnostic Code 6100, hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2011).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

By way of history, the Veteran's claim for service connection for bilateral hearing loss was granted in the April 2007 rating decision.  The Veteran did not submit a notice of disagreement with the disability rating provided in that rating decision within one year of the date that the notice of the rating decision was mailed, and, accordingly, the rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  The Veteran submitted a claim for an increased disability rating that was received by VA in July 2008.  A review of the record shows that the Board's March 2010 Remand Order listed the issue of entitlement to an initial compensable disability rating for bilateral hearing loss, however, the issue is one pertaining to an increased rating rather than disagreement with an initially assigned rating.  

The Veteran's VA claims folder reveals he was examined on three occasions by VA audiologists.  The Veteran was first seen in February 2007 by a VA examiner who reported that the tests provided that day were unreliable and not suitable for rating purposes and no puretone threshold values were reported.  The Veteran was next examined in August 2008 by a VA examiner whose report revealed the following puretone thresholds:  




HERTZ


1000
2000
3000
4000
RIGHT
55
30
45
55
LEFT
35
45
45
60

The average decibel loss for the right ear was 46.25 and the average for the left ear was 46.25.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 84 percent in the left ear.  The Veteran reported difficulty with conversations when there was background noise.

Applying these values to the rating criteria results in a numeric designation of level II in the right ear and level I in the left ear.  Under the schedular criteria, this results in a noncompensable evaluation.  See 38 C.F.R. § 4.85 (2011).

The Veteran was examined in July 2010 by a VA examiner who reported the following puretone thresholds:




HERTZ


1000
2000
3000
4000
RIGHT
55
40
45
60
LEFT
40
50
45
60

The average decibel loss for the right ear was 50 and the average for the left ear was 48.75.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The Veteran again reported difficulty understanding speakers in all situations, particularly when there was background noise.

Applying these values to the rating criteria results in a numeric designation of level I in both ears.  Under the schedular criteria, this results in a noncompensable evaluation.  See 38 C.F.R. § 4.85 (2011).  Further, both audiological test results do not demonstrate exceptional patterns of hearing impairment requiring consideration under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds of 55 or greater for all four Hertz frequencies, or 30 or less at the 1000 Hertz frequency and 70 or greater at the 2000 Hertz frequency].

The Board acknowledges that the examinations document that the Veteran has diminished hearing.  This is not in dispute.  Indeed, the grant of service connection for hearing loss presupposes that such in fact exists.  See 38 C.F.R. § 3.385 (2011).  The question presented regarding the assignment of an increased rating is whether the schedular criteria have been met.  The schedular criteria are specific and, as explained above, the Veteran's hearing loss is not of sufficient severity to warrant a compensable rating.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

For the reasons stated above, the Board finds that the criteria for a compensable disability rating are not met.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.

In Martinak v. Nicholson, 21 Vet.App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans April 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

In this case, both examiners noted the Veteran's reports of difficulty with conversations particularly when there was background noise.  While they did not specifically address the effect on functioning and daily activities, at no time has the Veteran contended that his hearing loss has affected his ability to work.  See for example December 2009 hearing transcript at pages 13-16.  Moreover, the Veteran has not reported to VA that there was any prejudice caused by a deficiency in any VA examination.  The evidence does not show an exceptional disability picture such that the available schedular evaluations are inadequate.  The rating schedule specifically contemplates the difficulty hearing that the Veteran has reported.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  Thun v. Peake, 22 Vet.App. 111 (2008).

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  The Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Veteran's most recent claim for an increased disability rating was received by VA on June 30, 2008.  In this case, therefore, the relevant time period is from June 2007 to the present. At all times, the assigned disability rating has remained unchanged as noncompensable.  In essence, as discussed above, the evidence of record indicates that the Veteran's service-connected hearing loss has remained essentially unchanged.  That is, the Veteran's hearing loss has not worsened to the degree where a compensable rating would be warranted at any point during the period under consideration.  Thus, throughout the period, there were no clinical findings sufficient to justify the assignment of a higher or lower rating, and no staged ratings assigned.

Residuals of throat cancer

The Veteran seeks service connection for residuals of throat cancer.  Because the claim for squamous cell carcinoma of the tongue was previously denied by the RO and because the current claim and the previously denied claim sought exactly the same VA benefit, the Board has found that the proper issue on appeal is whether there is new and material evidence that has been submitted that is sufficient to reopen the claim.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  In this case, a review of the record reveals that the Veteran's claim for service connection for squamous cell cancer of the throat was denied in a March 2004 rating decision.  The evidence also shows that the Veteran did not perfect an appeal of the decision within the one-year time period.  For those reasons, the Board finds that the March 2004 rating decision is final.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record at the time of the March 2004 rating decision included the Veteran's statements that he had suffered tongue and tonsil cancer and had served temporarily in Vietnam, and the presence of tongue cancer was supported by private medical records showing diagnosis and treatment of the disease.  The rating decision denied the claim because squamous cell carcinoma of the tongue was not a cancer determined by VA to have a positive association with exposure to Agent Orange and because the cancer was diagnosed more than 30 years after the Veteran's discharge, there was no evidence to show it was incurred during the Veteran's active duty service.  

Evidence submitted since the March 2004 rating decision includes evidence that the Veteran includes the diagnosis of a July 2010 VA examiner who reported that the Veteran's "throat cancer" residual was "dry mouth."  In addition, the July 2010 examiner reported that the residuals more likely than not resulted from the Veteran's exposure "to planes and equipment that had flown to and from Vietnam."

As noted above, the credibility of the newly submitted evidence is presumed.  For the reasons stated above, the Board reopens the claim of entitlement to service connection for throat cancer residuals.  Again, the Board notes that while the claim for service connection for throat cancer was originally treated as a new claim, the Court of Appeals for Veterans Claims clarified in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that the claimant's description of the claim, reported symptoms, and the other information of record must be considered in determining the scope of the claim.  The Board also notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  Taking the above into consideration, the evidence does not show a development of a new and separate condition and therefore new and material evidence is required to reopen the claim. 

The Board wishes to make clear that such evidence, although adequate for limited purposes of reopening the claim, may not be sufficient to allow a grant of the benefits sought.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the reasons explained in the remand section below, the Board finds that additional development of the claim is necessary before the Board may proceed to a decision on the merits of the reopened claim.


ORDER

Entitlement to a compensable disability rating for service-connected bilateral hearing loss is denied.

New and material evidence having been received, the claim of entitlement to service connection for throat cancer is reopened; to this extent only, the appeal is allowed.


REMAND

The Veteran seeks service connection for conditions that he contends are a result of his exposure to herbicides during his active duty service.  Essentially, the Veteran maintains that he served for a limited time in Vietnam and is, therefore, entitled to a presumption of exposure to herbicides under 38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. § 3.307 (2011).  He has also implied that he had direct contact with Agent Orange.  He testified that it was on aircraft on which he served as a crewman or that was onboard aircraft that he serviced.  See hearing transcript at page 5.

The Board remanded the Veteran's claims for new medical examinations to determine whether the Veteran had hypertension, diabetes and residuals of throat cancer, and if so, whether those conditions were as likely as not caused by exposure to herbicides.  In compliance with the Board's remand, the Veteran was examined by a VA examiner in July 2010 who confirmed diagnoses of hypertension, diabetes and residuals of throat cancer.  The examiner also presented an opinion that based upon review of "Cecil's and Harrison's Textbooks of Medicine," unspecified internet materials from the American Diabetic Association, and "the latest findings of the VA Agent Orange Registry program," it was at least as likely as not that the Veteran's claimed exposure to "planes and equipment that had flown to and from Vietnam" caused the diagnosed disorders.  There was no reference to specific information in any of the sources that the VA examiner cites as support for his conclusion.

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.   The Board has the responsibility to weigh and assess the evidence of record when it adjudicates a claim. See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion that the examiner reaches. The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999).  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Given the inadequacy of the examiner's rationale, the Board reluctantly remands the Veteran's claim for an opinion supported by specific reference to medical evidence and literature.

As noted, the specific contentions of the Veteran regarding how he came into contact with equipment that was, presumably, covered in Agent Orange are unclear.  It is unclear from the record whether the Veteran is contending that he came into contact with equipment inside the aircraft proper or touched components on the exterior of aircraft that were covered with Agent Orange.  The Veteran's statements, and his testimony at the December 2009 hearing, indicate that he was exposed to herbicides contained in "polyurethane tanks" within the aircraft he either flew on or serviced.   See hearing transcript at page 5.  The testimony was provided in the context of the Veteran being in Vietnam, but it is unclear from the medical examiner's report whether the Veteran reported to the examiner that his exposure to Agent Orange took place in Vietnam or in the Philippine Islands.

With regard to the presumption of exposure to herbicides, the Board notes that the only documentary evidence that the Veteran contends supports his claim that he served for "about 15 days" in Vietnam is a reference in his service treatment records that he was cleared for remote duty on 21 May 1968.  See Veteran's testimony at pages 3 and 12 of the December 2009 hearing transcript; and, statement of June 2008.  That record, however, is immediately followed by an entry indicating that the Veteran checked into the dispensary at the Mactan AB [airbase], PI [Philippine Islands].  Records from the Veteran's service personnel records indicate that the Veteran was temporarily assigned to the U.S. Airbase on Mactan Island between May 10 and July 1, 1968, and afterward returned to Clark Air Force Base. 

The July 2008 response from the U.S. Air Force Historical Research Agency states that the Veteran's unit provided "TDY manning assistance in many specialized maintenance areas" to the 834th Air Division which was responsible for overall aircraft maintenance at Tan Son Nhut air base in Vietnam during the period of time in question.  There is nothing in the record to suggest that the Veteran had any specialized qualifications and the Air Force Historical Research Agency letter does not indicate that the Veteran was in Vietnam or was not in Vietnam.  According to the Veteran, the reason the aircraft he accompanied went to Vietnam was to enable the pilot to get additional "touch and go" landings.  See hearing transcript at page 12.  

The record reveals that VA has not attempted to obtain records that would substantiate the Veteran's contentions regarding exposure to Agent Orange beyond trying to determine whether any official records support his contention that he had service in-country in Vietnam.  His claim can be construed to be that he came into contact with Agent Orange by touching the aircraft he serviced.  Moreover, the vagaries of the Veteran's contentions are such that more needs to be done to clarify with more precision how he came into contact with Agent Orange during his active duty service.  

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD, the record now includes the July 2010 report of a VA examiner who opined that the Veteran met the diagnostic criteria of PTSD, but did not specify how the Veteran met the criteria, and who opined that the PTSD was "consistent" with exposure to trauma during the Veteran's "Nam tour," but did not specify how he determined that the Veteran had a "tour" in Vietnam.  The examiner's unexplained conclusions are insufficient.  The examiner states that the Veteran's VA claims folder was reviewed and then assumes the Veteran served a tour of duty in Vietnam; as noted above, a review of the Veteran's VA claims folder would not reveal such service.  Thus, the examiner's conclusion is not supported by the record evidence.  In addition, VA has changed the regulation pertaining to claims of service connection for PTSD since the Veteran's claim was adjudicated.  Specifically, 38 C.F.R. § 3.304(f)(3) states in pertinent part:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

Given the nature of the Veteran's claim, this new regulation is for consideration. 

The Board remands the claim for further evidentiary development to determine whether there are official records that may substantiate any of the Veteran's contentions. While the Board recognizes that VA does not have a duty to assist a veteran in development of a tangential or implausible theory of service connection (see Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition")) and that a Veteran must submit a plausible claim for benefits, the hurdle that a Veteran must clear is low.  See Skoczen v. Shinseki, 564 F.3d 1319 (Fed. Cir. 2009).  Indeed, the Court in Skoczen stated that VA may fail to satisfy its duty to assist unless there is no evidence submitted to support his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide a statement that more precisely describes how, where and when he came into contact with Agent Orange.

2.  Craft a request using the information gained from the record and the Veteran's response seeking information from the U.S. Air Force Historical Research Agency and any other appropriate agency including the Joint Services Record Research Center, that report incidence of U.S. Air Force aircraft being exposed to herbicides during the Vietnam War, including due to any potential exposure to "polyurethane tanks" of herbicides on planes.  Also, attempt to verify incidence of U.S. Air Force personnel being exposed to herbicides due to the servicing of aircraft that had flown to and from Vietnam.

3.  Schedule the Veteran for a psychiatric examination by an appropriate provider who, after review of the Veteran's history contained in the claims folder, an interview with the Veteran and administration of any diagnostic testing deemed to be appropriate, should provide a report which contains diagnosis(es) pursuant to DSM-IV.  The examiner should provide an opinion as to (1) whether PTSD exists and if so (2) whether such disorder is at least as likely as not related to any incident of the Veteran's service, including fear of hostile military or terrorist activity.  The examiner should comment as to whether the Veteran's observation of  body bags is sufficient to establish a PTSD stressor.  With respect to any other diagnosed disorder, including a previously diagnosed depressive disorder, the examiner should opine whether it is at least as likely as not that the disorder began in or is related to service.  

4.  Following completion of the foregoing, provide the Veteran's VA claims folder for review by an appropriate VA provider.  After reviewing the Veteran's VA claims folder, the reviewer should provide an opinion whether the Veteran's diagnosed hypertension, diabetes and residuals of throat cancer, to include dry mouth, were at least as likely as not related to the Veteran's active duty service.  Any proffered opinion should be supported by specific reference to medical evidence and medical literature.  If the reviewer deems it to be necessary, an examination should be scheduled.  

5.  After completing the development provided above and any other appropriate development, readjudicate the Veteran's claims.  If any decision remains unfavorable to the Veteran, a supplemental statement of the case should be prepared and provided to the Veteran and his representative, and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if it is otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


